Appeal from an order of the Court of Claims. This claim against the State of New York, based on a purported suppression of evidence by an Assistant District Attorney of New York County in a criminal action against claimant, has been dismissed for insufficiency. Responsibility of the State to pay damages for the tort of an Assistant District Attorney is not demonstrated. (Public Officers Law, § 2; Ritter v. State of New York, 283 App. Div. 833; Fishbein v. State of New York, 282 App. Div. 600.) Order unanimously affirmed, without costs. [23 Misc 2d 935.]